Title: To James Madison from Joel Barlow, 3 March 1812
From: Barlow, Joel
To: Madison, James


Private.
Dear Sir,Paris—3 March 1812
I rather think that Mr. Serurier mistakes the temper of his government if he thinks to recommend himself by a zeal so intemperate & a stile of writing so little suited to the dignity of his station as is observed on every occasion that he has for indulging his favorite talent of complaint. I may be decieved, but I believe he will get a reprimand instead of praise for his manner of treating some of these subjects, particularly the recent one at Savanah. The day I recd. that account by the Hornet & before I sent the Duke his letters I happened to meet him at the table of the Austrian Ambassador, & to take off the wire edge a little I told him the story. And I took this occasion to characterize his minister whom the duke does not know personally. I observed that he was an amiable man in Society & we liked him very much. Above all he was remarkably zealous for the honor of his prince, which we likewise applauded if he would not carry it into affectation. But his zeal sometimes seemed to get the better of diplomatic propriety, & it required a good portion of the American phlegm to make the proper allowances for his intemperance. He assured me that my observations should have their proper weight. I do not indeed know what is to come, but nothing has yet been said to me either on the affair at Savanah, that at Norfolk, that of Grassin, or that of libelling the emperors dispatch ship.
I have some suspicion that Serurier has paralized the effect of his own tales by his manner of telling them.
I am so very anxious to remove the cause of a war with England, that besides what I send over to day to Mr. Russell, a copy of which I enclose to the Secy of State, I shall probably collect another budget of facts in a few days, & if the Hornet is not then off I may dispatch her over to carry it & to return for the treaty. I dont know but my anxiety may carry me too far in detaining that ship, but it seems to me, to put arms into the hands of Mr. Russell to overset the orders in Council, & then to get this treaty home, are objects of infinitely more importance than to send her back soon, if she must go empty.

You will recollect that I have no other certain way of communicating with England but by a public ship. The way by Morlaix is always tedious, never less than 15 days, often 30—& always uncertain. My last Dispatch sent from here by a special messenger the 10 of Feby. is still detained at Morlaix.
I would suggest that when you send a public ship on the message service it may perhaps be better to do without special messengers. Confide the dispatches to the captain, & order him to send a midshipman or a lieutenant with them from the port to the capital in each country. Such an officer can well be spared while the ship lies in port, or even while she is passing the channel. I understand from Mr. Biddle that he & Mr. Tayloe are paid six Dol. a day each for personel expences from the time they leave washington till they return to it. This will cost at least 1800 Dol. The service might be done, & I should think as well, for 200. [I have the honor to be with great respect yr. ob. St.
J. Barlow]
